Citation Nr: 1548571	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-30 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a skin condition of the feet.  

2. Entitlement to service contention for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985, from December 1989 to November 1993, and from February 2003 to April 2004.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2012, the Board remanded the claims for further development.  The Board finds that the RO substantially complied with the remand directives; however, further development is still required prior to final adjudication of the sleep apnea claim.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the Veteran's physical claims file and records on Virtual VA and VBMS to insure a total review of the evidence. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not indicate that the Veteran has a currently diagnosed skin condition of the feet or any symptomatology related to a skin condition of the feet.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin condition of the feet have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that the duty to notify was satisfied by pre-adjudication letters sent to the Veteran in May 2008 and July 2008 as well as a January 2013 letter addressing the Veteran's claim that his skin condition of the feet was due to an undiagnosed illness.  The letters addressed all of the notice elements and the issue has since been readjudicated, most recently in a June 2013 Supplemental Statement of the Case (SSOC). 

The duty to assist was also met in this case.   Following an initial appeal in August 2009, the Board remanded the claim in December 2012 to include providing proper notice to the Veteran regarding presumptions for veterans of the Persian Gulf War, to obtain any outstanding VA or non-VA treatment records, and to schedule a new VA examination to determine the current nature and etiology of the Veteran's claimed skin condition of the feet.  The Veteran's service treatment records, VA treatment records and available private treatment records are associated with the claims file.  Neither the Veteran nor his representative have indicated that there is additional outstanding evidence that has not yet been obtained.  A VA examination with respect to the issue on appeal was conducted in April 2013 and the examiner also provided an addendum opinion in May 2013.  38 C.F.R. § 3.159(c)(4). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and medical opinion obtained in this case, pertaining to the Veteran's skin condition, are adequate.  The examiner thoroughly examined the Veteran, offered diagnosis opinions, and reviewed the claims file. 

The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Entitlement to Service Connection (Skin)

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Veteran's service treatment records (STRs) include emergency treatment for a rash involving the entire body, including the feet, in October 1989.   A November 1989 treatment report indicates the Veteran had been prescribed medication (Atarax) for his rashes.  However, while such records are contained in the Veteran's STRs, he was not on active duty at the time.  In this regard, his first period of active duty service ended in June 1985 and he did not return to active duty until December 1989.  There is no evidence of a rash or other skin concerns during any of his later periods of active duty and the remainder of his STRs are silent for complaints of or treatment relating to his skin or feet.  

On a Post Deployment Health Reassessment completed in January 2007, the Veteran reported that he had fungus of the feet that he felt was the result of his Persian Gulf deployment from March 2003 to February 2004.  The assessment upon VA outpatient evaluation in December 2007 included a fungus and the Veteran was referred for evaluation in a podiatry clinic.  There is no evidence in the file that the Veteran went to a podiatry clinic; however, a March 2008 VA outpatient treatment report referenced the Veteran having issues with foot scaling which he thought was a fungal infection.  

In April 2013, the Veteran underwent a VA examination in connection with his claim.  The VA examination report indicated that the Veteran was diagnosed with Urticaria in 1989 and Tinea Pedis of the feet in December 2007.  Although the Board does not see a diagnosis of Tinea Pedis in the record from December 2007, there is evidence from August 2008 that he was prescribed terbinafine and clotrimazole topical for a bilateral toenail fungus.  The examiner noted that there was no skin rash to the body or the feet on the day of the examination.  The examiner concluded that based on the fact that there was no medical evidence in the claims file showing treatment or complaint of a rash on the Veteran's feet during his active duty periods that it was less likely than not that his "diagnosed rash to feet diagnosed as foot and toenail fungus," which has completely resolved, occurred during any period while on active duty.  

The Board has reviewed treatment records as recent as April 2015 and there is no evidence that the fungus has recurred or that the Veteran requires continuing treatment for any skin condition of the feet.  There must be a current diagnosis for service connection to be warranted.  The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Here, without a diagnosis of a current skin condition or some other distinct disability, the Board cannot grant service connection.

The Board acknowledges the Veteran's February 2012 statement in which he asserted entitlement to service connection for a skin rash of the feet as being due to an "undiagnosed illness" as defined by the presumption for Veterans of the Persian Gulf War. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.   

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i) (2015).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).

Here, the record indicated a clinical diagnosis of bilateral toenail fungus and scaliness identified as Tinea Pedis (a.k.a. athlete's foot) that has fully resolved.  Given the lack of current symptomatology, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim for service connection must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a skin condition of the feet is denied. 


REMAND

Reason for Remand: To schedule the Veteran for a VA examination.   

The Veteran contends his sleep apnea had its onset during active duty service, specifically while serving in Desert Storm and Operation Iraqi Freedom.  See May 2008 Statement in Support of Claim.  In the alternative, he contends that his sleep apnea is secondary to his service-connected PTSD.  See October 2015 Statement in Support of Claim.

A January 2007 Post Deployment Health Reassessment showed complaints about problems with sleeping/feeling tired after sleep, which the Veteran felt were the result of his Persian Gulf deployment.  The results of a May 2008 sleep study reflect that the Veteran has severe sleep apnea, and he was fitted for a Continuous Positive Airway Pressure (CPAP) device.  

In April 2013, the Veteran underwent a VA examination.  The examiner noted that the Veteran was diagnosed with Obstructive Sleep Apnea (OSA).  However, the examiner indicated that a review of the medical records showed no complaint or treatment while in service for sleep related problems.  The examiner concluded, "[b]ased on the fact that there was no documented complaint of sleep related problems while in service or shortly thereafter, the fact that the claimant was diagnosed with sleep apnea over four year[s] after his last period of active duty and that only way to diagnose OSA is with a sleep study, 'IT IS LESS LIKELY THAN NOT,' that his current Obstructive Sleep Apnea diagnosed in May 2008 is related to service." 

In a June 2013 statement, the Veteran indicated that in May 2004 he was given a physical by the military and complained of issues with sleeping and waking up choking in the middle of the night.  Furthermore, he stated that he had no knowledge of sleep apnea at the time and he dealt with it by "pressing on and trying to take over the counter sleep aides."  Id.

There are VA treatment records from May 2004 and a Post Deployment Health Reassessment from March 2004, in which the Veteran complained about his sleep issues.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examiner's failure to consider the Veteran's complaints in 2004 renders the opinion inadequate.  As such, the claim must be remanded to obtain an adequate opinion that takes into account the favorable evidence dated shortly after separation from active duty.

Additionally, on October 1, 2015, the Veteran sent a letter contending that his sleep apnea is secondary to his service-connected PTSD.  Service connection for PTSD was granted with an evaluation of 30 percent effective December 10, 2007.  

Under section 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  In addition, when determining entitlement to service connection, all theories of entitlement, to include direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Based on the foregoing, the Board will remand for a new examination for an examiner to consider the Veteran's specific situation and the most likely etiology of his sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file. 

2. Thereafter, schedule the Veteran for a VA examination with an appropriate specialist to assess the likely etiology of his sleep apnea.  

The claims file and any relevant records on VVA and VBMS must be made available to the examiner and a notation that the claims file was reviewed should appear in the examination report.

Following review of the claims file, the examiner should then state opinions as to the following:

A: whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current sleep apnea was incurred in or had its clinical onset in service.  The examiner should specifically recognize the VA treatment records in May 2004, where the Veteran complained during an emergency room visit that "he felt lethargic (out of it) right after returning from Iraq."   Additionally, there is a Post Deployment Health Reassessment from March 2004 in which the Veteran indicated that the symptom of "still feeling tired after sleeping" developed during deployment.  Notably, these statements were prior to a diagnosis in 2008 of obstructive sleep apnea. 

If the examiner finds it is less likely than not that the Veteran's sleep apnea was incurred in or had its onset while serving in the Gulf War, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to any other period of his active duty service. 

B: whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea was caused by the Veteran's service-connected PTSD or was aggravated by his service-connected PTSD.   

An opinion as to both causation and aggravation must be rendered.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the current sleep apnea is aggravated by the service-connected PTSD, the examiner must determine a baseline level of severity of the sleep apnea, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the sleep apnea.

Note: The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  To help avoid an additional remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND, to include ensuring that there is a medical opinion of record that includes consideration of the March 2004 Post Deployment Health Assessment and May 2004 emergency room visit post service.   If any action is not undertaken, or is taken in a deficient manner, the RO should take appropriate corrective action. Stegall v. West, 11 Vet. App. 268 (1998).

4. When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


